        Case 1:19-cv-01549-DAD-JLT Document 25 Filed 09/08/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIDGETTE MORTON,                                      Case No.: 1:19-CV-01549 DAD JLT

12                  Plaintiffs,                             ORDER AMENDING THE CASE SCHEDULE
            v.                                              (Docs. 22, 23)
13
14   TRINITY SERVICES GROUP, INC., et al.,

15                  Defendants.

16
17          The parties stipulated to amend the case schedule (Doc. 19) and the Court denied the request.

18   (Doc. 20) The Court found that the stipulation failed to demonstrate good cause to amend the schedule.

19   Id. Immediately, the plaintiff filed a motion to amend the case schedule citing, primarily, the prejudice

20   she would suffer if the schedule was not amended. (Doc. 22) The Court held a telephonic conference to

21   discuss the renewed request (Doc. 23). The Court is entirely unsatisfied with the conduct of counsel in

22   discovering this case and entirely satisfied that the plaintiff has failed to act with the diligence required

23   of her when requesting a schedule amendment. However, the Court concludes that the plaintiff will

24   suffer overwhelming prejudice if additional discovery time is not allowed and, more important, this

25   would place an untenable burden on the Court to try a case that has not been properly discovered Thus,

26   the Court ORDERS the case schedule amended as follows:

27          1.      All non-expert discovery SHALL be completed no later than November 27, 2020;

28          2.      Any non-dispositive motions may be filed, if at all, no later than November 17, 2020 and

                                                        1
        Case 1:19-cv-01549-DAD-JLT Document 25 Filed 09/08/20 Page 2 of 2


1    heard no later than December 15, 2020.

2           3.      The Court declines to extend the expert discovery deadline given the fact that the parties

3    have not disclosed any experts, the deadline for doing so has passed and the plaintiff does not seek to

4    extend the disclosure dates. Also, the Court does not extend the dispositive motion deadlines because

5    the parties indicated that they did not believe such a motion was viable at this time. Moreover, the

6    Court finds no reason why key discovery cannot be completed in time for the parties to determine

7    whether a dispositive motion has become viable and file it by the current deadline.

8
9    IT IS SO ORDERED.

10      Dated:     September 8, 2020                           /s/ Jennifer L. Thurston
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
